   Case 2:20-cv-00180-JLB-MRM Document 41-4 Filed 07/01/20 Page 1 of 1 PageID 624




                                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                               MIDDLE DISTRICT OF FLORIDA
                                                  FORT MYERS DIVISION

             LINDA FAIRSTEIN,                                )
                                                             )
                                Plaintiff,                   )                  Case No: 2:20-cv-00180-TPB-NPM
                                                             )
                                v.                           )
                                                             )
             NETFLIX, INC., AVA DUVERNAY,                    )
             and ATTICA LOCKE,                               )
                                                             )
                                                             )
                                Defendants.                  )


                                      DECLARATION OF ARTHUR L. “TIM” CLEMENTS III

                      I, A h          L. T   Ce e    III, declare as follows:

                      1.        I currently reside in the state of Ohio, and I also have a home in Manatee County,

             Florida.

                      2.        I will not be inconvenienced and will willingly travel to Fort Myers, Florida to

             testify at the trial in this action without the need for a court ordered subpoena.

                      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

             is true and correct.

             Executed on this ______ day of June, 2020.


                                                                       ____________________________________
                                                                       ARTHUR L. TIM CLEMENTS III




             [13589-0001/3495249/1]




2020-06-15 09:58:12                                              1/1                              Clements Declaration.pdf (#28)
